Order granting petitioner’s motion for an order directing the comptroller to pay over to her the total balance of a condemnation award reversed on the law and the facts, with ten dollars costs and disbursements to each appellant, and motion denied, with ten dollars costs to each appellant. An application of this character must rest upon a deficiency judgment. This is a prerequisite. (Mathews v. Ropag Realty Corp., 246 App. Div. 764.) In the absence of such a deficiency judgment, the proceeds of the foreclosure sale must be deemed to have been in full satisfaction of the mortgage debt. (Civ. Prac. Act, § 1083-a.) Lazansky, P. J., Hagarty, Davis and Johnston, JJ., concur; Adel, J., concurs on the ground that the petitioner had no right to institute the proceeding without leave of the court. (Civ. Prac. Act, § 1078.)